Citation Nr: 1436619	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-12 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to June 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), which granted his claim of entitlement to service connection for GERD and assigned an initial 10 percent rating for this disability.  He wants a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

This claim requires further development before being decided on appeal, however, so the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran most recently had a VA compensation examination in July 2012 assessing the severity of his GERD, so more than 2 years ago.  And in a May 2014 brief, he contended that his symptoms have worsened considerably since that July 2012 examination.  Therefore, he needs to be reexamined to reassess the severity of this service-connected disability.  All recent VA treatment records should also be obtained and considered.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file the Veteran's treatment records from the VA Connecticut Healthcare System dated since December 2011, as well as any other records he identifies as potentially relevant.

The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the Veteran's GERD.  All indicated tests and studies should be performed, and all findings set forth in detail.  The claims file must be made available to the examiner for review of the Veteran's pertinent medical and other history, including a complete copy of this remand.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



